DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3 and 6 are objected to because of the following informalities:
In claim 1, “away from of the center” should read “away from the center”.
In claim 1, “on more upstream side” should read “on a more upstream side”. 
In claim 3, “to outsider of the body casing” should read “to outside of the body casing”. 
In claim 6, “away from of the center” should read “away from the center”.
In claim 6, “on more upstream side” should read “on a more upstream side”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “guide means disposed in a state of overlapping at least a portion of the classification rotor” in claims 3 and 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 9 recite a liner that is “disposed in a fixed manner at the circumference of the dispersion rotor while maintaining a distance therefrom”, and it is unclear how a liner may be disposed at the circumference while simultaneously maintaining a distance therefrom. 
Claims 5 and 10 are rejected as they are dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki et al. (JP 2006/055838). An English translation of the specification and claims have been provided herein. 
Regarding claim 1, Masayuki et al. (JP 2006/055838) teaches a toner classification apparatus (Paragraph 0001 lines 1-3) comprising a classification rotor (Paragraph 0031 lines 1-4), wherein the classification rotor comprises a plurality of vanes (Fig. 1 #23 “vane”) that extend from a side of a center of rotation (Fig. 1 #23 extends from side of center of rotation, #16 shows diameter of center of rotation) of the classification rotor to an outer circumference side (Fig. 1 #23 extends to outer circumference side of #22) of the classification rotor; 
the plurality of vanes are disposed with prescribed gaps established between the vanes (Fig. 1 see gaps #14 between #23); 
the gaps form an opening (Fig. 1 #14 “blade spacing”) that faces a region of the center of rotation (Fig. 1 #14 faces center of rotation) of the classification rotor; 
each of the vanes is disposed such that a portion of a vane away from of the center of rotation (Fig. 1 portion of #23 at outer circumference of #22) of the classification rotor is located on more upstream side in a direction of rotation (Paragraph 0031 lines 1-6) of the classification rotor than a portion of the vane closer to the center of rotation (Fig. 1 portion of #23 closer to center of rotation) of the classification rotor; 
each of the vanes has an elbow (Fig. 6 elbow formed by #27); and 
in a horizontal cross section (Fig. 1 shows horizontal cross section) provided by sectioning the classification rotor in a direction perpendicular to a rotational axis (Fig. 3 axis along #1) of the classification rotor, 
(i) an angle Ɵ1 (Paragraph 0016 lines 2-3 “blade angle”) is formed between a straight line that connects the center of rotation of the classification rotor to the vane end on the side of the center of rotation, and a straight line that connects the vane end on the side of the center of rotation to the vane elbow (Paragraph 0016 lines 2-5),
(ii) using L1 for a distance from the center of rotation of the classification rotor to the vane end on the outer circumference side (See Fig. 1 Modified), L2 for a distance from the center of rotation of the classification rotor to the vane end on the side of the center of rotation (See Fig. 1 Modified), and L3 for a distance from the center of rotation of the classification rotor to the vane elbow (See Fig. 1 Modified), formula below is satisfied (Paragraph 0014 lines 11-12):
0.65≤(L3-L2)/(L1-L2)≤0.85
(iii) an angle Ɵ2 (Fig. 6 opposite angle of #27, see Fig. 6 Modified) is formed between a straight line that connects the vane end on the side of the center of rotation to the vane elbow, and a straight line that connects the vane elbow to the vane end on the outer circumference side, with the angle Ɵ2 being from 5 degrees to 25 degrees (Paragraph 0014 lines 16-17). 
Masayuki et al. does not explicitly state that the angle Ɵ1 is from 30 degrees to 65 degrees, and additionally, a sum of the Ɵ1 and the Ɵ2 is from 55 degrees to 85 degrees. 
Masayuki et al. does however state that the vanes may be positioned at any angle according to the material and particle size distribution, therefore providing optimum conditions for a highly accurate classification (Paragraph 0016 lines 2-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masayuki et al. (JP 2006/055838) to include that the angle Ɵ1 is from 30 degrees to 65 degrees, and additionally, a sum of the Ɵ1 and the Ɵ2 is from 55 degrees to 85 degrees in order to provide a vane positioned at an optimal location such that the material classification is highly accurate. 


    PNG
    media_image1.png
    615
    711
    media_image1.png
    Greyscale

Figure 1 Modified


    PNG
    media_image2.png
    420
    592
    media_image2.png
    Greyscale

Figure 6 Modified
Regarding claim 2, Masayuki et al. (JP 2006/055838) lacks teaching a toner classification apparatus wherein the sum of the Ɵ1 and the Ɵ2 is from 65 degrees to 85 degrees.
As stated previously, Masayuki et al. does state that the vanes may be positioned at any angle according to the material and particle size distribution, therefore providing optimum conditions for a highly accurate classification (Paragraph 0016 lines 2-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masayuki et al. (JP 2006/055838) to include that the sum of the Ɵ1 and the Ɵ2 is from 65 degrees to 85 degrees in order to provide a vane positioned at an optimal location such that the material classification is highly accurate. 
Regarding claim 6, Masayuki et al. (JP 2006/055838) teaches a toner production method (Paragraph 0001 lines 1-3) comprising a classification step of carrying out a classification process on particles to be classified by using a toner classification apparatus (Paragraph 0010 lines 9-16), wherein 
the toner classification apparatus comprises a classification rotor (Paragraph 0031 lines 1-4), 
the classification rotor comprises a plurality of vanes (Fig. 1 #23 “vane”) that extend from a side of a center of rotation (Fig. 1 #23 extends from side of center of rotation, #16 shows diameter of center of rotation) of the classification rotor to an outer circumference side (Fig. 1 #23 extends to outer circumference side of #22) of the classification rotor, 
the plurality of vanes are disposed with prescribed gaps established therebetween (Fig. 1 see gaps #14 between #23), 
the gaps form an opening (Fig. 1 #14 “blade spacing”) that faces a region of the center of rotation (Fig. 1 #14 faces center of rotation) of the classification rotor, 
each of the vanes is disposed such that a portion of a vane away from of the center of rotation (Fig. 1 portion of #23 at outer circumference of #22) of the classification rotor is located on more upstream side in a direction of rotation (Paragraph 0031 lines 1-6) of the classification rotor than a portion of the vane closer to the center of rotation (Fig. 1 portion of #23 closer to center of rotation) of the classification rotor; 
each of the vanes has an elbow (Fig. 6 elbow formed by #27), and in a horizontal cross section (Fig. 1 shows horizontal cross section) provided by sectioning the classification rotor in a direction perpendicular to a rotational axis (Fig. 3 axis along #1) of the classification rotor, 
(i) an angle Ɵ1 (Paragraph 0016 lines 2-3 “blade angle”, see Fig. 1 Modified) is formed between a straight line that connects the center of rotation of the classification rotor to the vane end on the side of the center of rotation, and a straight line that connects the vane end on the side of the center of rotation with the vane elbow (Paragraph 0016 lines 2-5),   
(ii) using L1 for a distance from the center of rotation of the classification rotor to the vane end on the outer circumference side (See Fig. 1 Modified), L2 for a distance from the center of rotation of the classification rotor to the vane end on the side of the center of rotation (See Fig. 1 Modified), and L3 for a distance from the center of rotation of the classification rotor to the vane elbow (See Fig. 1 Modified), formula below is satisfied (Paragraph 0014 lines 11-12):
0.65≤(L3-L2)/(L1-L2)≤0.85
(iii) an angle Ɵ2 (Fig. 6 opposite angle of #27, see Fig. 6 Modified) is formed between a straight line that connects the vane end on the side of the center of rotation to the vane elbow, and a straight line that connects the vane elbow to the vane end on the outer circumference side, with the angle Ɵ2 being from 5 degrees to 25 degrees (Paragraph 0014 lines 16-17).
Masayuki et al. does not explicitly state that the angle Ɵ1 is from 30 degrees to 65 degrees, and additionally, a sum of the Ɵ1 and the Ɵ2 is from 55 degrees to 85 degrees. 
Masayuki et al. does however state that the vanes may be positioned at any angle according to the material and particle size distribution, therefore providing optimum conditions for a highly accurate classification (Paragraph 0016 lines 2-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masayuki et al. (JP 2006/055838) to include that the angle Ɵ1 is from 30 degrees to 65 degrees, and additionally, a sum of the Ɵ1 and the Ɵ2 is from 55 degrees to 85 degrees in order to provide a vane positioned at an optimal location such that the material classification is highly accurate. 
Regarding claim 7, Masayuki et al. (JP 2006/055838) lacks teaching the toner production method wherein the sum of Ɵ1 and Ɵ2 is from 65 degrees to 85 degrees. 
As stated previously, Masayuki et al. does state that the vanes may be positioned at any angle according to the material and particle size distribution, therefore providing optimum conditions for a highly accurate classification (Paragraph 0016 lines 2-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masayuki et al. (JP 2006/055838) to include that the sum of the Ɵ1 and the Ɵ2 is from 65 degrees to 85 degrees in order to provide a vane positioned at an optimal location such that the material classification is highly accurate. 
Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki et al. (JP 2006/055838) in view of Tamura et al. (US 2005/0164115).
Regarding claim 3, Masayuki et al. (JP 2006/055838) teaches a toner classification apparatus further comprising: 
a body casing (Fig. 3 #3 “body casing”); 
guide means (Fig. 5 #4 “classifying chamber”) disposed in a state of overlapping at least a portion of the classification rotor (Paragraph 0015 lines 7-12); 
an introduction port (Fig. 3 port of #2 within #3) for particles to be classified and supply means (Fig. 3 #2 “powder supply pipe”) for the particles to be classified that comprises the introduction port for particles to be classified (Paragraph 0012 lines 3-4), these being formed in a side surface of the body casing (Fig. 3 side surface of #3) to introduce the particles to be classified (Paragraph 0010 lines 9-14); 
particles having too small diameter discharge port (Fig. 3 #10 “fine powder discharge port”) and a classified particle take-off port (Fig. 3 # 11 “coarse powder discharge port”), the too small diameter discharge port being formed in a side surface of the body casing (Fig. 3 #10 extending through side surface of #3) to discharge, to outsider of the body casing, classified particles from which the particles having too small diameter have been excluded (Paragraph 0015 lines 3-10); and 
a dispersion rotor (Fig. 3 #8 “center core”, Paragraph 0012 lines 13-15) that is a rotating body attached, within the body casing (Fig. 3 #3). 
Masayuki et al. lacks teaching the classified particle take-off port being formed in a side surface of the body casing, and a dispersion rotor that is a rotating body attached, within the body casing, to a central rotational axle and that comprises a dispersion hammer on the side surface of the classification rotor side of the dispersion rotor. 
Tamura et al. (US 2005/0164115) teaches a toner classification apparatus (Paragraph 0017 lines 1-7) comprising a particles having too small diameter discharge port (Fig. 1 #45 “fine powder discharge port”) and a classified particle take-off port (Fig. 1 #40) being formed in a side surface of the body casing (Fig. 1 shows #40 in side surface of #30, Fig. 3 shows “fine powder discharge pipe” in side surface) to discharge, to outside of the body casing, classified particles (Paragraph 0057 lines 24-27, Paragraph 0060 lines 1-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masayuki et al. (JP 2006/055838) to include both the particles having too small diameter discharge port and the classified particle take-off port being formed in a side surface of the body casing, since it has been held that rearranging parts of an invention involves only routine skill in the art and the position of the particles having too small diameter discharge port and the classified particle take-off port would be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7. 
Tamura et al. (US 2005/0164115) teaches a dispersion rotor (Fig. 1 #32”dispersion rotor”) that is a rotating body attached, within the body casing (Fig. 1 #30 “casing main body”), to a central rotational axle (Paragraph 0057 lines 8-10) and that comprises a dispersion hammer (Fig. 1 #33, Paragraph 0065 lines 10-12) on the side surface of the classification rotor side of the dispersion rotor (Fig. 6 #33 on side of #32). Tamura et al. explains that the hammers are positioned to subject the particles to a surface modification treatment (Paragraph 0065 lines 10-12), such that the particles have a predetermined weight average particle diameter, particle diameter distribution, and a circularity (Paragraph 0066 lines 1-6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Masayuki et al. (JP 2006/055838) to include a dispersion rotor attached to a central rotational axle and comprising a dispersion hammer on the side surface of the classification rotor side of the dispersion rotor as taught by Tamura et al. (US 2005/0164115) in order to subject the particles to a surface modification treatment such that the particles have predetermined qualities, therefore providing further control over the toner particle classification. 
Regarding claim 4, Masayuki et al. (JP 2006/055838) lacks teaching a toner classification apparatus further comprising a liner that is disposed in a fixed manner at the circumference of the dispersion rotor while maintaining a distance therefrom. 
Tamura et al. (US 2005/0164115) teaches a toner classification apparatus (Paragraph 0017 lines 1-7) comprising a liner (Fig. 1 #34 “liner”) that is disposed in a fixed manner at the circumference of the dispersion rotor while maintaining a distance therefrom (Paragraph 0057 lines 13-16). Tamura et al. explains that the liner is part of the surface modification zone (Paragraph 0061 lines 21-25), and the properties of the surface of the liner contribute to efficiently performing the surface modification of the particles (Paragraph 0058 lines 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Masayuki et al. (JP 2006/055838) to include a liner that is disposed in a fixed manner at the circumference of the dispersion rotor while maintaining a distance therefrom as taught by Tamura et al. (US 2005/0164115) in order to efficiently perform a surface modification of the particles. 
Regarding claim 5, Masayuki et al. (JP 2006/055838) lacks teaching a toner classification apparatus wherein grooves are disposed in a surface of the liner, the surface facing the dispersion rotor. 
Tamura et al. (US 2005/0164115) teaches a toner classification apparatus (Paragraph 0017 lines 1-7) wherein grooves are disposed in a surface of the liner (Fig. 9 grooves on surface of #34), the surface facing the dispersion rotor (Paragraph 0057 lines 13-16). Tamura et al. explains that the grooves on the surface of the liner contribute to efficiently performing the surface modification of the particles (Paragraph 0058 lines 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Masayuki et al. (JP 2006/055838) to include grooves that are disposed in a surface of the liner as taught by Tamura et al. (US 2005/0164115) in order to efficiently perform a surface modification of the particles. 
Regarding claim 8, Masayuki et al. (JP 2006/055838) teaches a toner production method wherein the toner classification apparatus further comprises: 
a body casing (Fig. 3 #3 “body casing”); 
guide means (Fig. 5 #4 “classifying chamber”) disposed in a state of overlapping at least a portion of the classification rotor (Paragraph 0015 lines 7-12); 
an introduction port (Fig. 3 port of #2 within #3) for particles to be classified and supply means (Fig. 3 #2 “powder supply pipe”) for the particles to be classified that comprises the introduction port for particles to be classified (Paragraph 0012 lines 3-4), these being formed in a side surface of the body casing (Fig. 3 side surface of #3) to introduce the particles to be classified (Paragraph 0010 lines 9-14); 
particles having too small diameter discharge port (Fig. 3 #10 “fine powder discharge port”) and a classified particle take-off port (Fig. 3 # 11 “coarse powder discharge port”), the too small diameter discharge port being formed in a side surface of the body casing (Fig. 3 #10 extending through side surface of #3) to discharge, to outside of the body casing, classified particles from which the particles having too small diameter have been excluded (Paragraph 0015 lines 3-10); and 
a dispersion rotor (Fig. 3 #8 “center core”, Paragraph 0012 lines 13-15) that is a rotating body attached, within the body casing (Fig. 3 #3).
Masayuki et al. lacks teaching the classified particle take-off port being formed in a side surface of the body casing, and a dispersion rotor that is a rotating body attached, within the body casing, to a central rotational axle and that comprises a dispersion hammer on the side surface of the classification rotor side of the dispersion rotor. 
Tamura et al. (US 2005/0164115) teaches a toner production method (Paragraph 0017 lines 1-7) comprising a particles having too small diameter discharge port (Fig. 1 #45 “fine powder discharge port”) and a classified particle take-off port (Fig. 1 #40) being formed in a side surface of the body casing (Fig. 1 shows #40 in side surface of #30, Fig. 3 shows “fine powder discharge pipe” in side surface) to discharge, to outside of the body casing, classified particles (Paragraph 0057 lines 24-27, Paragraph 0060 lines 1-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masayuki et al. (JP 2006/055838) to include both the particles having too small diameter discharge port and the classified particle take-off port being formed in a side surface of the body casing, since it has been held that rearranging parts of an invention involves only routine skill in the art and the position of the particles having too small diameter discharge port and the classified particle take-off port would be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7. 
Tamura et al. (US 2005/0164115) teaches a dispersion rotor (Fig. 1 #32”dispersion rotor”) that is a rotating body attached, within the body casing (Fig. 1 #30 “casing main body”), to a central rotational axle (Paragraph 0057 lines 8-10) and that comprises a dispersion hammer (Fig. 1 #33, Paragraph 0065 lines 10-12) on the side surface of the classification rotor side of the dispersion rotor (Fig. 6 #33 on side of #32). Tamura et al. explains that the hammers are positioned to subject the particles to a surface modification treatment (Paragraph 0065 lines 10-12), such that the particles have a predetermined weight average particle diameter, particle diameter distribution, and a circularity (Paragraph 0066 lines 1-6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Masayuki et al. (JP 2006/055838) to include a dispersion rotor attached to a central rotational axle and comprising a dispersion hammer on the side surface of the classification rotor side of the dispersion rotor as taught by Tamura et al. (US 2005/0164115) in order to subject the particles to a surface modification treatment such that the particles have predetermined qualities, therefore providing further control over the toner particle classification. 
Regarding claim 9, Masayuki et al. (JP 2006/055838) lacks teaching a toner production method further comprising a liner that is disposed in a fixed manner at the circumference of the dispersion rotor while maintaining a distance therefrom. 
Tamura et al. (US 2005/0164115) teaches a toner production method (Paragraph 0017 lines 1-7) comprising a liner (Fig. 1 #34 “liner”) that is disposed in a fixed manner at the circumference of the dispersion rotor while maintaining a distance therefrom (Paragraph 0057 lines 13-16). Tamura et al. explains that the liner is part of the surface modification zone (Paragraph 0061 lines 21-25), and the properties of the surface of the liner contribute to efficiently performing the surface modification of the particles (Paragraph 0058 lines 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Masayuki et al. (JP 2006/055838) to include a liner that is disposed in a fixed manner at the circumference of the dispersion rotor while maintaining a distance therefrom as taught by Tamura et al. (US 2005/0164115) in order to efficiently perform a surface modification of the particles. 
Regarding claim 10, Masayuki et al. (JP 2006/055838) lacks teaching a toner production method wherein grooves are disposed in a surface of the liner, the surface facing the dispersion rotor. 
Tamura et al. (US 2005/0164115) teaches a toner classification apparatus (Paragraph 0017 lines 1-7) wherein grooves are disposed in a surface of the liner (Fig. 9 grooves on surface of #34), the surface facing the dispersion rotor (Paragraph 0057 lines 13-16). Tamura et al. explains that the grooves on the surface of the liner contribute to efficiently performing the surface modification of the particles (Paragraph 0058 lines 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Masayuki et al. (JP 2006/055838) to include grooves that are disposed in a surface of the liner as taught by Tamura et al. (US 2005/0164115) in order to efficiently perform a surface modification of the particles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                 

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653